Case 3:18-cv-17290-FLW-ZNQ Document 28 Filed 04/20/20 Page 1 of 1 PageID: 203


                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

    JUDITH REGAN
               Plaintiff,                 Civil 18-17290 (FLW)
          VS
                                          ORDER OF DISMISSAL
    ACE ACCOUNTING SERVICES, LLC
    et al.
               Defendant,



      This matter having been reported settled and the Court

having administratively terminated the action for sixty (60)

days so that the parties could submit the papers necessary to

terminate the case, see Fed. R. Civ. P. 41(a)(1)(A)(ii), L. Civ.

R. 41.1, and the sixty-day time period having passed without the

Court having received the necessary papers;

      IT IS on this 20st    day of April 2020

      ORDERED that the Clerk of the Court shall reopen the case

and make a new and separate docket entry reading “CIVIL CASE

REOPENED”; and it is further

      ORDERED that this matter be, and the same hereby is,

DISMISSED WITH PREJUDICE, and without costs pursuant to Fed. R.

Civ. P. 41(a)(2).

                                          s/Freda L. Wolfson
                                          FREDA L. WOLFSON
                                          U.S. Chief District Judge
